Citation Nr: 1228646	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected hypertension. 

2.  Entitlement to an increased rating for service-connected patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995, and from February 2001 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer in the Board's employ.  In this regard, the law requires that a Board member who conducts a hearing must participate in the decision on appeal. 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011).  Therefore, in May 2012 the Veteran was notified of this fact, asked if  he wanted another hearing  and instructed to return the letter with his decision within 30 days.  He was also told that a failure to respond would be taken to mean that the Veteran did not want another hearing before another Veterans' Law Judge.  The Veteran has not responded to the Board's letter.  Therefore, since the time reply to the May 2012 letter has run, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing.

For the reasons explained below, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of the Veteran's claims for increased ratings, therefore, the Board has jurisdiction over this claim.  Thus, the issues presented on appeal on the cover page have been modified to add the TDIU issue.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required on his part.


REMAND

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction (AOJ) is warranted.  The Board regrets the delay caused by this remand, but such delay is necessary to ensure a fair and appropriate decision on the claims on appeal.

The Board notes that the AOJ last issued a supplemental statement of the case (SSOC) in October 2011, as requested by the Board's remand of November 2010, along with a letter dated October 13, 2011, allowing the Veteran 30 days within which to submit additional evidence before the appeal would be returned to the Board.  Although the AOJ recertified the case to the Board, the Veteran submitted additional evidence pertinent to the claim subsequent to the October 2011 SSOC.  The evidence consists of lay statements from the Veteran.  No SSOC was issued by the AOJ, as required by 38 C.F.R. § 19.31(b)(1) (2011).

Any pertinent evidence submitted to the Board, must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  The Veteran did not waive initial AOJ consideration of this evidence, and in May 2012, he specifically responded to the Board's inquiry that he wanted the case returned to the AOJ for review of the additional evidence submitted.  Therefore, the Board has no choice by to remand the claim to have the evidence considered by the AOJ.

The Board further notes that a claim for entitlement to TDIU was previously denied in an apparently unappealed May 2009 rating decision.  However, the Veteran's January 2011 VA examination report indicates that he is unable to keep jobs with prolonged standing.  Additionally, according to his October 2011 statement, the Veteran asserted that he is not able to work because of his service-connected disability.  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Therefore, the Board finds that the issue of a TDIU has been raised by the record.  Accordingly, a TDIU claim must be considered upon remand.

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional notification and/or development deemed warranted, readjudicate the Veteran's increased ratings and TDIU claims, in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to October 2011) and legal authority.

2.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


